DETAILED ACTION
Summary 
This Office Action is responsive to applicant response filed 08/09/2021.

Allowable Subject Matter
Claims 1-15 are allowable.
The following is an examiner’s statement of reasons for allowance: 
MARCHANG, US 2002/0092915, teaches a printable microwave image (10) for data encoding, comprising a two-dimensional code having pixels in an “on” state and pixels in an “off” state [0026].  Pixels in the “off” state are comprised of a metallic ink and appear as dark pixels in the image [0026] [0028].
LUBOW, US 2005/0109846, teaches a system and method of generating a combine barcode symbol and image that is readable by a barcode scanner device [0045].
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, the step of determining, by a processor, print instructions for depositing a metallic pattern wherein solid areas of the metallic pattern correspond to the areas of the combined image and graphic code that have a lightness level below the threshold level.
Independent claims 10 and 13 are allowed for substantially the same reasons as claim 1.
Claims 2-9, 11-12, and 14-15 depend from claims 1, 10, and 13, respectively, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAURA A GUDORF/Primary Examiner, Art Unit 2876